Case 2:19-cv-00344-JPH-DLP Document 13 Filed 05/14/20 Page 1 of 5 PageID #: 66




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ALEXIS DULWORTH,                                      )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:19-cv-00344-JPH-DLP
                                                      )
WARDEN, Rockville Correctional Facility,              )
                                                      )
                              Respondent.             )

                     Order Denying Petition for a Writ of Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Alexis Dulworth petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number RTC 19-04-0228. For the reasons

explained in this Order, Ms. Dulworth’s petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
Case 2:19-cv-00344-JPH-DLP Document 13 Filed 05/14/20 Page 2 of 5 PageID #: 67




          B.     The Disciplinary Proceeding

          On April 9, 2019, Indiana Department of Correction (IDOC) Sergeant Robert Ruark wrote

a Report of Conduct charging Ms. Dulworth with battery, a violation of the IDOC’s Adult

Disciplinary Code offense B-212. The Report of Conduct provides:

          On 4/9/2019 at approximately 11:35 pm, I Sgt. Robert Ruark and Sgt. Aaron
          Cavazos spoke with offender Dulworth, Alexis DOC # 263455 in the foyer of Dorm
          5. While speaking with offender Dulworth, she did admit to entering Room H of
          Dorm 5 and entering into a physical altercation with Offender Gaskill, Ashley Doc
          # 259655, which did cause injury to offender Gaskill. Gaskill was escorted to the
          infirmary, and offender Dulworth was placed in mechanical restraints and escorted
          to restrictive housing.

Dkt. 8-1. A supplemental conduct report was made on the same day by Sergeant Cavazos that

contained essentially an identical version of the facts reported by Sergeant Ruark. Dkt. 8-2.

          Ms. Dulworth was notified of the charge on April 17, 2019, when she received the

Screening Report. Dkt. 8-3. She pled not guilty to the charge, asked to call three witnesses—

Ashley Gaskill, Megan Wyland, and Madelyn Goodman—and requested the video recording of

the incident.

          Disciplinary Hearing Officer Sherry Sasin viewed the video recording and made this

report:

          At 10:34:12/pm you see on cameras offender Dulworth, Alexis # 263455 enter
          room H go directly to bed 16, and hit multiple times offender Gaskill, Ashley DOC
          #259655 in head/face area then exiting room at 10:34:22/pm.

Dkt. 8-6. A copy of the report was provided to Ms. Dulworth on April 23, 2019. Id.

          Offender Ashley Gaskill gave a written statement:

          At the time it happened really fast and I didn’t believe I did anything to retaliate
          but afterwards I’ve been told I did reach out and it was more than to defend myself.
          It was a petty disagreement that escalated quickly but I consider Offender Dulworth
          a friend and do not want to see her lose her time cut over a mutual mistake.

Dkt. 8-7.

                                                   2
Case 2:19-cv-00344-JPH-DLP Document 13 Filed 05/14/20 Page 3 of 5 PageID #: 68




        Offender Madelyn Goodman gave this written statement:

        On 4.9.19 I seen offender Dukworth and Gaskill both in a physical altercation. They
        had a hold of each others hair & was both hitting each other.

Dkt. 8-8.

        Offender Megan Wyland gave this written statement:

        On 4/9/19 I Megan Wyland was walking with someone and heard Alexis Dulworth
        and ashley gaskil arguing in Room H. I went into the room once I saw the two of
        the throwing punches and grabbing each others hair. I had to get in between the two
        of them and push both of them apart and remove gaskills hands from dulworths
        hair.

Dkt. 8-9 [sic].

        The disciplinary hearing was held on May 1, 2019. Ms. Dulworth stated, "I'm not guilty of

class B, but am of a class C fighting." Dkt. 8-5. Based on Ms. Dulworth’s statement, the video

evidence, the staff reports, and the witness statements, the hearing officer found Ms. Dulworth

guilty of the B-212 battery offense. The sanctions imposed included a thirty-day earned-credit-

time deprivation and a suspended credit-earning class demotion.

        Ms. Dulworth appealed to the Facility Head and the IDOC Final Reviewing Authority, and

both appeals were denied. Dkts. 10 & 11. She then brought this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The respondent has filed her return. Dkt. 8. Ms. Dulworth did not

file a reply.

        C.        Analysis

        Ms. Dulworth raises two issues in her petition. First, she argues that Offender Ashley

Gaskill's statement reported that Ms. Gaskill was "fighting back." Second, she argues that she told

the reporting officers that she had been in a physical altercation where the other offender had hold

of her hair and threw her own punches. Dkt. 1 at 2. Both issues are challenges to the sufficiency

of the evidence.

                                                 3
Case 2:19-cv-00344-JPH-DLP Document 13 Filed 05/14/20 Page 4 of 5 PageID #: 69




       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

(citation and quotation marks omitted). The “some evidence” standard is much more lenient than

the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

“[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

       In this disciplinary case there is sufficient evidence to support the hearing officer's decision.

The hearing officer heard Ms. Dulworth admit at the hearing that she was guilty of being in a fight,

saw video evidence to support the admission, and reviewed the officers' reports indicating that Ms.

Dulworth had admitted to being in a physical altercation with the other offender. Moreover, the

other participant in the fight identified Ms. Dulworth as fighting with her, and two other offenders

also confirmed Ms. Dulworth's involvement in the fight. Dkt. 8-5. This evidence is sufficient to

satisfy the "some evidence" standard.

       If Ms. Dulworth intended to present a self-defense argument to obtain habeas corpus relief,

that argument would also be meritless. The Seventh Circuit has consistently held that there is no

constitutional right to self-defense in a prison disciplinary context, and evidence of self-defense is

not exculpatory. See Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011); Scruggs, 485 F.3d at

938-39; Rowe v. DeBruyn, 17 F.3d 1047, 1049 (7th Cir. 1994).

       Ms. Dulworth's argument that her conduct better fits the Class C offense of fighting rather

than the Class B offense of battery is a request for the Court to re-weigh the evidence and select



                                                  4
Case 2:19-cv-00344-JPH-DLP Document 13 Filed 05/14/20 Page 5 of 5 PageID #: 70




the most appropriate offense. The Court does not re-weigh evidence but only assesses whether

there is some evidence to support a conviction on the charge pursued by prison officials. See

Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018); Calligan v. Wilson, 362 F. App’x 543,

545 (7th Cir. 2009) (citing Hill, 472 U.S. at 455; Scruggs, 485 F.3d at 941).

       D.       Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Ms. Dulworth to the relief she

seeks. Accordingly, Ms. Dulworth’s petition for a writ of habeas corpus must be denied and this

action is dismissed with prejudice.

       Judgment consistent with this Order shall now issue.

SO ORDERED.

Date: 5/14/2020




Distribution:

Alexis Dulworth
263455
Rockville Correctional Facility
Inmate Mail/Parcels
811 West 50 North
Rockville, IN 47872

Natalie Faye Weiss
Indiana Attorney General
natalie.weiss@atg.in.gov

                                                5
